Title: From George Washington to General William Howe, 4 November 1777
From: Washington, George
To: Howe, William

 

Sir
Head Qrs [Whitemarsh, Pa.] Novr the 4th 1777

I have been informed by Lt Colo. Frazer, who is now a prisoner in your possession, that Major Belford, One of your Aids, had assured him, it was your earnest desire, that a general exchange of prisoners should take place on equitable terms; Or if this could not be effected, that the Officers on both sides should be released on parole. This, I have no doubt, was done by your authority, and with an intention, that it should be communicated to me.
I assure you, Sir, nothing will afford me more satisfaction, than to carry the first proposition into execution. But lest we should still unhappily disagree about the privates to be accounted for, and that this may not operate to the prejudice of the Officers, it is my wish for their mutual relief, that their exchange may immediately take place, so far as circumstances of rank & number will apply: And if any should then remain, that they may return to their Friends on parole. I am induced, to mention an Exchange in preference to the other mode of release, supposing that it will be more agreable to both parties.
While we are on this subject, I would take the liberty to suggest, that on the footing of our present agreement, the Colonels, who are your prisoners cannot be exchanged, there being no Officers of the like rank in your Army. From this consideration I am led to inquire, whether an Equivalent cannot be fixed on to effect it, as has been practised in similar cases. I have the Honor to be with due respect Sir Yr Most Obedt st.
